Citation Nr: 1522428	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  07-38 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a mild chronic intermittent lumbar strain ("low back condition"). 

2.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975 and from November 1990 to July 1991, to include service in the Persian Gulf.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Board remanded this case for additional development, to include scheduling the Veteran for a videoconference hearing before the Board as to the issues of entitlement to service connection for a thyroid condition and a low back condition and providing the Veteran with a VA examination as to the issue of entitlement to service connection for fibromyalgia.  Thereafter, in a September 2014 rating decision, the RO granted entitlement to service connection for fibromyalgia and assigned a 20 percent disability rating effective June 23, 2005.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD with regard to the issue of fibromyalgia, so it is no longer before the Board.

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.  Subsequent to the January 2015 hearing, the Veteran submitted additional evidence in support of his claim accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014); see also 38 U.S.C.A. § 7105(e)(1) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to service connection for a thyroid condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record shows that the Veteran does not have a low back condition that is etiologically related to his military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, letters dated in December 2005 and January 2007, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letters also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The record also reflects that the Veteran underwent a VA examination to evaluate his low back condition in September 2006.  The report from this examination has been included in the claims file for review.  This examination involved a review of the Veteran's claims file and a thorough examination of the Veteran.  Additionally, in February 2013, the RO obtained an addendum opinion regarding the etiology of the Veteran's low back condition.  The Board finds that, taken together, these opinions are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks entitlement to service connection for a low back condition, which he contends is related to his active service.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be competent evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Factual Background

The Veteran contends that his low back condition is due to injuries he sustained during active service, to include falling from a trampoline in January 1975 and straining his back in a lifting accident in January 1991.  See January 2015 Hearing Testimony.

A January 1975 service treatment record shows that the Veteran reported that he twisted his back two days earlier while on a trampoline.  The impression was rule-out muscle strain.  Subsequent service treatment records show that the Veteran was seen on seven occasions between February 1975 and July 1975, but he did not complain of back pain.  The Veteran's spine was evaluated as clinically normal during his July 1975 separation examination.  

In an April 1988 Report of Medical History conducted in association with the Veteran's enlistment into the Army National Guard, the Veteran reported his present health as excellent, and he denied any history of recurrent back pain.  On examination, the Veteran's spine was evaluated as clinically normal.  In a November 1990 Report of Medical History, the Veteran reported his present health as good, and he denied any history of recurrent back pain.  

A January 1991 service treatment note shows that the Veteran reported low back pain after lifting an object.  He was diagnosed with low back strain.  Thereafter, the Veteran's service treatment records for his remaining period of active duty are silent for complaints related to his back.  In a June 1991 Report of Medical History conducted in association with his separation from active duty, the Veteran denied a history of recurrent back pain.  On examination, the Veteran's spine was evaluated as clinically normal.

After service, private and VA treatment records from 1992 to 2005 show complaints related to ankle pain, knee pain, shoulder pain, elbow pain, and neck pain, but they are negative for any complaints, treatment, or diagnosis of a low back condition.  In February 1996, the Veteran underwent a Persian Gulf registry examination, where he was diagnosed with status-post trauma right ankle, bursitis left shoulder, and spondylotic changes of the cervical spine.  See February 1996 VA Treatment Record.  

In March 2005, the Veteran underwent an environmental registry examination.  The Veteran reported a broken left arm when he was a child, pain in his elbows, pain in his shoulders since 1992, and pain in his knees since 1992 after a car accident.  The Veteran specifically denied a past history of back pain.  The impression was a history of arthralgia, elbows, shoulders, knees.  An August 2005 VA treatment note shows that the Veteran was evaluated for aches and pains in his shoulders, elbows, and knees since he got out of the military.  A November 2008 VA treatment note shows that the Veteran reported a new onset of lower back pain.  An October 2010 private treatment record shows that the Veteran reported being in a motor vehicle accident in June 2010.  The Veteran reported mid and low back pain.  The Veteran also reported being in a motor vehicle accident in 2001 resulting in neck and back injuries, with all symptoms subsequently resolving.  The diagnosis was displacement of lumbar disc, thoracic and lumbar sprain/strain, and thoracic and lumber myofascial pain.  A November 2010 VA rheumatology note shows that the Veteran reported muscle stiffness and joint aches mostly in the shoulders and elbows with "some pain in the hips and back."  A January 2011 VA neurology note shows that the Veteran reported weakness and pain in the upper arms, lower legs, and lower back, with symptoms since 1992.  

The Veteran was afforded a VA examination in September 2006.  The examiner indicated that he reviewed the claims file.  The Veteran reported chronic back pain that started after discharge from Iraq in 1991.  The Veteran indicated there was no injury, "just wear and tear from the service."  The Veteran described the pain as dull and intermittent, occurring approximately seven days per month.  After examination, the Veteran was diagnosed with mild chronic intermittent lumbar strain.  The examiner opined that the Veteran's low back condition is less likely than not related to his military service because "there is only one documented service connected injury in the 70s, his x-rays are normal as is his physical exam, and his back pain started since his discharge from his last tour of duty."  

In February 2013, the RO obtained an addendum opinion as to whether the Veteran's current lumbar strain is related to the injury sustained in January 1991.  The reviewing examiner opined that the Veteran's current low back condition was less likely than not related to the Veteran's 1991 low back strain.  The examiner noted that the Veteran did not receive any ongoing treatment for the January 1991 injury and that the Veteran's June 1991 separation history and physical were negative for complaints of recurrent back pain and abnormalities of the spine.  The examiner also noted that there was no continuity of care shortly after the Veteran left the service.  The examiner explained that a strain is a condition that affects the musculature or soft tissues and that "[i]n most cases the problem is self-limiting and as the veteran's course demonstrates, this was the case."  Thus, the examiner concluded that the Veteran's current low back strain is more likely due to a more recent situation, rather than the Veteran's transient, resolved back strain in service.  

The Board has reviewed the Veteran's lay statements and testimony regarding his low back condition.  In his November 2005 formal application for compensation, the Veteran indicated that the onset of his back pain was in 1991.  In a May 2007 statement, the Veteran indicated that prior to leaving for Desert Storm in November 1990, he "was a healthy person [who] did not take any kind of medication."  He reported that upon return, he started to experience many symptoms, including muscle pain.  At a travel board hearing in December 2008, the Veteran testified that he severely hurt his back in the Marine Corps in 1973.  At the January 2015 hearing, the Veteran testified that he hurt his back "pretty badly" when he fell off the trampoline in 1975 in the Marine Corps.  He testified that he was "off duty for about three weeks or so and then my back has never been the same.  I always get pains."  The Veteran also testified that he did not specifically remember the 1991 back injury, but that he would often strain his back while lifting and loading heavy equipment into trucks.  The Veteran testified that he did not have back problems prior to joining the Marine Corps, but that when he joined the Army National Guard, he had an issue with his back.  The Veteran indicated that after joining the Army National Guard, he experienced about six or seven incidents with his back due to lifting, and that he self-medicated.  The Veteran testified that after leaving service, he was treated for his back, but that at the present time he is not being seen for his back.  The Veteran also testified that after leaving service, he had a couple of car accidents where he reinjured his back.  Finally, in an April 2015 statement, the Veteran indicated that he hurt his back severely in 1975 and that his "lower back has been a constant problem ever since, impeding me to live a normal life."  

Analysis

As an initial matter, the Board notes that the Veteran has been diagnosed with a lumbar strain.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, service treatment records show two low back injuries in service.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service injuries and the present disability.  Id.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's diagnosed low back condition is related to his military service.  

In this regard, the Board finds the September 2006 and February 2013 opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the September 2006 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the February 2013 VA opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Furthermore, the conclusions are consistent with the evidence of record, including service treatment records showing no reported back problems after either back injury and post-service treatment records showing an absence of any low back pain complaints for many years after service.  

The Board acknowledges the Veteran's assertions that his low back condition is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a low back condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed low back condition is related to his military service requires medical expertise that the Veteran has not demonstrated because back pain can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current low back condition is related to his in-service back injuries.

The Board also acknowledges the Veteran's assertions that he has suffered from low back pain since service.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

In the present case, the Board finds that the Veteran's statements regarding onset and continuity of his low back symptoms are less than credible for several reasons.

First, the Veteran has made inconsistent statements regarding the onset of his low back condition.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence).  Specifically, in his initial claim and during the September 2006 VA examination, the Veteran reported the onset of his low back pain after returning from the Persian Gulf in 1991.  Additionally, the Veteran specifically denied having any symptoms of recurrent back pain at the time of his separation from service in 1975 and upon enlistment in the Army National Guard in 1988.  Thus, there is affirmative lay and medical evidence showing that he did not have a low back condition at the time of his separation from service in 1975, which is inconsistent with the Veteran's later assertions that he experienced back pain ever since his 1975 back injury and that he had a low back condition upon enlistment in 1988.  

Moreover, the Veteran's contention that he has suffered from low back pain since service is also inconsistent with other evidence.  As noted above, the first medical evidence of any low back symptoms is dated in 2006, about 15 years after discharge.  The absence of post-service findings, diagnosis, or treatment for 15 years after service is one factor that tends to weigh against a finding of continuous low back symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  The Board finds it probative that the Veteran sought treatment for multiple physical ailments, including knee, ankle, elbow, shoulder, and neck pain during that time period, but failed to report symptoms of any type of low back symptoms.  Furthermore, the Veteran specifically denied low back symptoms during an environmental registry examination in March 2005.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack credibility because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience chronic low back symptoms until over a decade after service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

While the Board is sympathetic to the Veteran's claims, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's current low back condition and his military service.  Accordingly, the Board finds that the claim of entitlement to service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back condition is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issue on appeal.

To date, the Veteran's claim of entitlement to service connection for a thyroid condition has been developed primarily under the provisions of 38 C.F.R. § 3.317(a) (1), under which service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  As the Veteran's thyroid condition has been diagnosed as hypothyroidism, a known clinical diagnosis, the RO found that the provisions of 38 C.F.R. § 3.317(a) (1) were not for application with respect to the Veteran's thyroid claim.  See March 2007 Rating Decision; March 2014 Statement of the Case.

Endocrinopathies such as the Veteran's thyroid disability, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Here, although private treatment records do not show a diagnosis of hypothyroidism until December 1992, which is 17 months after discharge from service, the Veteran has submitted several lay statements indicating that he started experiencing symptoms such as fatigue, dizziness, and stomach pain within three months after his discharge from active service.  See May 2007 Statement in Support of Claim; January 2015 Hearing Testimony.  He is competent to report such symptoms and his statements are supported by other evidence of record, including numerous lay statements from family and friends and a February 1996 Persian Gulf registry examination.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's January 2015 hearing testimony also suggests his belief that exposure to fumes, chemicals, and/or anthrax may have caused his current thyroid disability.

The Veteran has not yet been afforded a VA examination with regard to his thyroid claim.  As the Veteran has a current disability of hypothyroidism, which was diagnosed 17 months after service, and in light of his competent assertions of symptoms soon after service discharge, a VA examination is necessary to ascertain whether the Veteran's thyroid disability manifested to a compensable degree within a year of his discharge from service or is otherwise related to his service in the Persian Gulf.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c) (4) (2014).

Finally, as the record indicates that the Veteran receives ongoing private and VA treatment, updated treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for a thyroid condition dated from August 2014 to the present.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. After all available records have been associated with the claims file, afford the Veteran an endocrinology examination given by a specialist, to determine the nature, onset, and likely etiology of the Veteran's currently diagnosed thyroid condition.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed thyroid condition, to include hypothyroidism, had its onset during the Veteran's second period of active duty service or was caused by any incident or event that occurred during his period of service.  The examiner should comment on the Veteran's contentions that his exposure to chemicals, fumes, and anthrax during service resulted in his thyroid disorder.  

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed thyroid condition, to include hypothyroidism, first manifested within one year of the Veteran's service discharge in July 1991 and, if so, to describe the manifestations.  The examiner should specifically comment on the Veteran's contention that he experienced symptoms such as fatigue, dizziness, and stomach pain immediately following his discharge from service, as well as the lay statements of the Veteran's wife, daughter, and friends describing the Veteran's symptoms upon return from the Persian Gulf.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records from the Veteran's second period of service; private treatment records showing a diagnosis of and treatment for hypothyroidism within 17 months of service discharge; a February 1996 VA Persian Gulf registry examination; a March 2005 VA environmental registry examination; the Veteran's statements regarding onset of symptoms; and the lay statements of the Veteran's family and friends.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


